Citation Nr: 1029871	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder (claimed as 
breathing disorder) as result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2009, the Board remanded this case for further evidentiary 
development, to include a VA examination to address the nature 
and severity of any residuals of asbestos exposure.  As an 
initial matter, the Board finds that the remand directives have 
been completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that the Veteran also perfected appeals 
on the issues of entitlement to service connection for hearing 
loss and tinnitus, and that these issues were included as part of 
the May 2009 remand.  However, service connection was 
subsequently established for both of these disabilities by a June 
2010 rating decision.  In view of the foregoing, these issues 
have been resolved and are not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The record reflects the Veteran has a current lung disorder 
due, at least in part, to in-service asbestos exposure.





CONCLUSION OF LAW

Service connection is warranted for a lung disorder as due to 
asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009); VA Adjudication Procedure Manual, M21-1 (M21- 1), Part 
VI, para. 7.21 (Oct. 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For the reasons detailed below, the Board finds that service 
connection is warranted for a lung disorder as due to in-service 
asbestos exposure.  Therefore, no further discussion of the VCAA 
is warranted in this case as any deficiency has been rendered 
moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's essentially contends that he was exposed to 
asbestos while serving onboard ship during his active duty.

For claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on asbestos-
related diseases.  This circular, DVB Circular 21-88- 8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides 
guidelines for considering compensation claims based on exposure 
to asbestos.  The information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at M21-1, 
Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines provide, in 
part, that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
disease; that VA is to develop any evidence of asbestos exposure 
before, during and after service; and that a determination must 
be made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 4-00.

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).  Thus, VA must analyze the veteran's 
claim of entitlement to service connection for asbestosis under 
these administrative protocols using the following criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As noted, the 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx and 
urogenital system (except the prostate), with the most common 
resulting disease being interstitial pulmonary fibrosis 
(asbestosis).  Also noted is the increased risk of bronchial 
cancer in individuals who smoke cigarettes and have had prior 
asbestos exposure.  M21-1, Part VI, para. 7.21(b) pertains to 
occupational exposure, and acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  Noted is that the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or two) 
or indirect (bystander disease).  M21-1, Part VI, para. 7.21(c) 
provides that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos exposure; 
and then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.

In this case, the Board previously concluded in the May 2009 
remand that the Veteran had been exposed to asbestos while on 
active duty.  Specifically, the Board noted that the August 2007 
rating decision held that a review of the Veteran's service 
personnel records show that his military occupational specialty 
was aviation structural mechanic and that this field would have a 
high probability of asbestos exposure.  The Board stated that it 
would  not disturb this finding.  Accordingly, it was conceded 
that the Veteran was likely exposed to asbestos during his 
military service.

In view of the foregoing, the Board remanded this case for a VA 
medical examination to determine whether it was at least as 
likely as not (that any diagnosed disorder, including chronic 
obstructive pulmonary disease (COPD), was related to an event, 
injury, or disease in service, including asbestos exposure.  The 
Veteran subsequently underwent a VA respiratory examination in 
November 2009, at which time the examiner noted the Veteran had 
dyspnea on exertion over the last few years and could walk from 
half to one mile and then he had to stop because of shortness of 
breath with dyspnea on exertion.  The examiner noted that this 
could be due to COPD and the Veteran's restrictive lung defect.  
The examiner also noted that the condition was mild as indicated 
on pulmonary function tests, with minimal change post-
bronchodilator.  Further, the examiner noted the Veteran had a 
significant history of smoking with one to two packs per day for 
more than 50 years, and that the respiratory problems were likely 
from the smoking and tobacco use.  In addition, the Veteran had 
mild restrictive defect and some interstitial changes on chest X-
ray  and mild decrease in DLCO.  The examiner stated that these 
findings could be consistent with his purported asbestos 
exposure, and that a form of asbestos-related lung injury could 
not be ruled out.  However, the chest X-ray did not show any 
pleural plagues or calcifications on the diaphragm.  Moreover, 
the examiner noted that the case had been discussed with another 
clinician who agreed with this assessment and diagnosis.

In short, the November 2009 VA examiner indicated that the 
Veteran's current lung disorder was primarily due to condition(s) 
other than his in-service asbestos exposure, but that such an 
etiological relationship could not be ruled out.  Thus, the 
examiner concluded that the current lung disorder was due, at 
least in part, to such exposure.  As this opinion was based upon 
both a physical evaluation of the Veteran and an accurate 
understanding of his medical history based on review of his VA 
claims folder, the Board finds that it is based upon an adequate 
foundation.  

The Board notes that the examiner indicated the current lung 
disorder is primarily due to smoking and tobacco use, and the law 
mandates that for claims received by VA after June 9, 1998 (as is 
the case here), a disability will not be considered service 
connected on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  
Nevertheless, as already stated the examiner indicated that the 
current disability was due at least in part to the asbestos 
exposure.  The level of disability due to the asbestos exposure 
and the level due to smoking goes more toward the appropriate 
disability rating to be assigned in a case, rather than whether 
service connection is warranted based upon the acknowledged 
asbestos exposure.

The Board also wishes to reiterate, as discussed above, that it 
is the defined and consistently applied policy of VA that after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  Moreover, in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the United States Court of Appeals for Veterans 
Claims (Court) noted that in light of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b), an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology."  
Further, in Gilbert, supra, the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In Gilbert 
the Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and convincing 
evidence, or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when the 
evidence is in relative equipoise, the law dictates that the 
appellant prevails.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that he is entitled to a grant of service connection for a 
lung disorder as a result of in-service asbestos exposure.


ORDER

Entitlement to service connection for a lung disorder (claimed as 
breathing disorder) as result of asbestos exposure is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


